493 F.2d 1355
ALPHA DISTRIBUTING COMPANY OF CALIFORNIA, INC., Plaintiff-Appellant,v.JACK DANIEL DISTILLERY et al., Defendants-Appellees.
No. 72-2776.
United States Court of Appeals, Ninth Circuit.
April 12, 1974, Rehearing Denied May 31, 1974.

J. Albert Hutchison, San Francisco, Cal.  (argued), for plaintiff-appellant.
Arthur B. Dunne, San Francisco, Cal.  (argued), for defendants-appellees.
Before CHAMBERS, MOORE,1 and ELY, Circuit Judges.
PER CURIAM:


1
The court previously remanded the case to make findings on specific issues.  See Alpha Distributing Company of California, Inc., v. Jack Daniel Distillery, Lem Motlow Prop., Inc., 9 Cir., 454 F.2d 442 (1972).


2
No further evidence was offered.


3
While it is a matter of opinion, it is our opinion that the district court did make the findings directed to be made.


4
Finding no error, we affirm.



1
 The Honorable Leonard P. Moore, United States Circuit Judge for the Second Circuit, sitting by designation